DETAILED ACTION
The instant application having Application No. 16/800,277 filed on February 25, 2020 is presented for examination by the examiner.
The amended claims submitted January 7, 2022 in response to the office action mailed October 7, 2021 are under consideration. Claims 1-6 and 8-20 are pending. 
The indicated allowability of claim 1 is withdrawn in view of the newly discovered reference(s) Kinouchi and Eromãki.  Rejections based on the newly cited reference(s) follow.

Claim Objections
The claim objections of the previous office action have been overcome by the amendments to the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kinouchi et al. US 11,181,715 B2 (hereafter Kinouchi).
Regarding claim 1, Kinouchi teaches (Figs. 2-3 and 9) “1. (Currently Amended) An optical element driving mechanism (interchangeable lens barrel 200A, which holds an optical element: lens groups 223 and 241, and drives them, see e.g. col. 16 line 19 “zooming operation”) comprising:
a fixed portion (fixed tube 211);
a movable portion (first lens group chamber 220 and first lens group 223, which is movable for zooming see col. 6 lines 25-67), which is movable relative to the fixed portion(220 moves relative to 211 see col. 6 lines 25-67);
a moving portion (AF lens group chamber 240), connected to an optical element (AF lens group 241) having an optical axis (the optical axis OA), and movable relative to the movable portion (col. 6 lines 58-67: “the AF lens group chamber 240 is caused to move along the optical axis OA relative to the STM mounting tube 230” note that 230 and 222 are connected to one another via cam groove 212, so moving relative to 230 is also a movement relative to 222);
a first driving assembly (zooming ring 205 and cam barrel 212), driving the movable portion to move relative to the fixed portion (col. 6 lines 27-43: “As the zooming ring 205 is rotated at the interchangeable lens barrel 200 in the extended state shown in FIG. 2, the cam barrel 212 rotates and as a result, the first lens group chamber 220 …  move along the optical axis OA”);
a second driving assembly (AF stepping motor 270), driving the moving portion to move relative to the movable portion (col. 6 lines 50-58: “the AF lens group 241 may be caused to move along the optical axis OA relative to the STM mounting tube 230 via the AF stepping motor 270);
wherein the moving portion moves relative to the movable portion in a direction that is parallel to the optical axis (col. 6 lines 27-44: “the first lens group chamber 220 … move along the optical axis OA … As the first lens group chamber 220 moves, the first lens group 223 moves along the optical axis”), and the movable portion moves relative to the fixed portion in a direction that is parallel to the optical axis (col. 6 lines 50-58: “the AF lens group 241 may be caused to move along the optical axis OA relative to the STM mounting tube 230 via the AF stepping motor 270).”

Regarding claim 6, Kinouchi teaches (Fig. 3) “The optical element driving mechanism as claimed in claim 1 (see above), wherein when viewed in a direction that is perpendicular to the optical axis, the first driving assembly partially overlaps the second driving assembly (205 and 212 partially overlap 270 in Fig. 3).”

Regarding claim 8, Kinouchi teaches (Fig. 9) “The optical element driving mechanism as claimed in claim 1 (see above), further comprising a first elastic assembly (coil springs 281 and 282), which is disposed near a light incident end of the moving portion (281 and 282 are disposed in front of the light incident end of 240), and elastically connects the fixed portion, the movable portion and the moving portion (281 and 282 elastically connect 211, 240 and 222 in that 281 and 282 reside between 222 and 231/230 see col. 15 lines 13-27), so that the fixed portion, the movable portion and the moving portion move relative to each other (see relative motions thereof in e.g. col. 6 lines 25-67, 281 and 282 elastically connect 222 and 231 pushing 230 against 263 or 252 stabilizing the STM mounting tube 230 see col. 15 lines 13-27).”

Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eromãki USPGPub 20170343770 A1 (hereafter Eromãki).
	Regarding claim 1, Eromãki teaches (Figs. 1-5, in particular Fig. 4) “An optical element driving mechanism (paragraph 3: “electromagnetic actuator” which moves a lens group 500) comprising:
a fixed portion (230 and 201);
a movable portion (211, 205, 208, 212 and 213), which is movable relative to the fixed portion (compare Fig. 2 and Fig. 3);
a moving portion (202), connected to an optical element having an optical axis (lens group 500 with an optical axis 510), and movable relative to the movable portion (compare Figs. 2 and 3);
a first driving assembly (first ferromagnetic element 201 and coil 206), driving the movable portion to move relative to the fixed portion (e.g. paragraph 15: “The second magnetic field is configured ;
a second driving assembly (second ferromagnetic element 202, coil 207 and ferromagnetic sheet 208), driving the moving portion to move relative to the movable portion (e.g. paragraph 16: “The third magnetic field is configured to interact with the second magnetic field, causing a force to be applied on the second ferromagnetic element 202 and further causing it to move along the second slider element 212.”);
wherein the moving portion moves relative to the movable portion in a direction that is parallel to the optical axis (see e.g. paragraphs 17 and 20 and double arrow in Fig. 5), and the movable portion moves relative to the fixed portion in a direction that is parallel to the optical axis (see e.g. paragraphs 17 and 20 and double arrow in Fig. 5).”
Regarding claim 2,  Eromãki teaches (Fig. 4) “The optical element driving mechanism as claimed in claim 1 (see above), wherein the first driving assembly comprises a first driving coil (coil 206) and the second driving assembly comprises a second driving coil  (coil 207) and a driving magnetic element (ferromagnetic sheet 208), and the first driving coil, the second driving coil, and the driving magnetic element are disposed in a direction that is perpendicular to the optical axis (see Figs. 4 and 5), and the driving magnetic element is located between the first driving coil and the second driving coil (see Fig. 4 and paragraph 20: “The sheet 208 made of ferromagnetic metal is arranged between the first electromagnetic portion 206 and the second electromagnetic portion 208, shaping the effect of the first magnetic field to interact with the first electromagnetic portion 206 and the third magnetic field to interact with the second electromagnetic portion 207”).”
Regarding claim 6, Eromãki teaches (Fig. 4) “The optical element driving mechanism as claimed in claim 1 (see above), wherein when viewed in a direction that is perpendicular to the optical axis, the first driving assembly partially overlaps the second driving assembly (201 and 202 can fully overlap one another as in Fig. 4 or partially overlap one another in Figs. 3 and 5).”


Allowable Subject Matter
Claims 3-5, 9-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the first driving coil is disposed on the fixed portion, the second driving coil is disposed on the moving portion, and the driving magnetic element is disposed on the movable portion.”
Claims 4-5 depend from claim 3 and are allowable for at least the reasons stated above.
Regarding claim 9, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “further comprising a second elastic assembly, which is disposed near a light-emitting end of the moving portion, and elastically connects the fixed portion, the movable portion, and the moving portion, so that the fixed portion, the movable portion, and the moving portion move relative to each other”.
Claims 10 and 12 depend from claim 9 and are allowable for at least the reasons stated above.

Claims 11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 11, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole “wherein the first elastic assembly has a first fixed connecting portion connected to the fixed portion, and the second elastic assembly has a second fixed connecting portion connected to the fixed portion, and when viewed in a direction that is parallel to the optical axis, the first fixed connecting portion and the second fixed connecting portion do not overlap each other.”
Regarding claim 13, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the fixed portion has a first upper limit plane and a first lower limit plane, which restrict a movement of the movable portion in a first movement range, and the movable portion has a second upper limit plane and a second lower limit plane, which restrict a movement of the moving portion in a 
	Claims 14-17 depend from claim 13 and are allowable for at least the reasons stated above.
	Regarding claim 18, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “further comprising a third driving assembly, which drives the moving portion and the movable portion to move relative to the fixed portion.”
	Claims 19-20 depend from claim 18 and are allowable for at least the reasons stated above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arai et al. USPGPub 2016/0147037 “Lens Barrel” paragraphs 7 and 43-52.
Fan et al. USPGPub 2012/0188435 “Compact Camera Module with Zoom and Auto-Focus Actuators Sharing the Same Rotating Annular Magnet with Alternating Thick and Thin Poles” Figs. 3A and 4A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872